DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (U.S. Pub. 2009/0267507).
Regarding claims 1-3, Takashima [Figs.1-8] discloses a method for manufacturing an organic device, comprising:
a forming step of forming a plurality of organic device parts in which at least a first electrode layer [102], an organic functional layer [103-105] and a second electrode layer [106] are laminated in this order in one direction at predetermined intervals on one main surface of a support substrate [101] which extends in the one direction [Figs.1-2];
a bonding step [502] of bonding a sealing member [108-109] which extends in the one direction in the one direction so that respective parts of the first electrode layer [102] and the 
a cutting step [503] of separating the plurality of organic device parts to which the sealing member is bonded into pieces [Figs.2,7],
wherein, in the bonding step, the sealing member including a sealing substrate [109] and an adhesive [108] is bonded to the organic device part, and
wherein, in the cutting step [503], a cutting blade [503a1] is made to enter from the side of the sealing member [Fig.7];

wherein, in the forming step, the plurality of organic device parts are formed at predetermined intervals in another direction orthogonal to the one direction [Figs.4-5], and
wherein, in the bonding step, the sealing member is bonded in the one direction to each of rows of the plurality of organic device parts arranged parallel to the other direction [Fig.6];

wherein, in the cutting step, the plurality of organic device parts are separated into pieces at the same time using a plurality of cutting blades having a frame shape [Fig.7].

Takashima discloses various types of adhesive for adhesive layer 108, but fails to explicitly disclose a pressure sensitive adhesive.  However, various types of adhesives including pressure sensitive adhesive are well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable alternatives.  It would have been obvious to use a pressure sensitive adhesive, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein, in the cutting step, a cutting unit including the cutting blade provided in a base and a pair of elastic members which are disposed at positions on both sides of the cutting blade in the base and of which the tips protrude more than the tip of the cutting blade and which have elasticity is used, and
wherein, when the cutting blade is made to enter from the side of the sealing member, the elastic members contract, and when the cutting blade is retracted, the elastic members extend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BAC H AU/Primary Examiner, Art Unit 2822